Citation Nr: 0119018	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 (West 1991 and Supp. 
2000).

Entitlement to an effective date for a total rating for 
compensation purposes based on individual unemployability, 
prior to May 14, 1996, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran, who had active service from December 1943 to 
December 1945, died in March 2000.  The appellant is his 
surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board), 
in part, from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the appellant's claims for service connection 
for the cause of the veteran's death and dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991 and Supp. 2000).

A June 1998 RO decision granted the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability, effective from June 27, 1996.  After the 
veteran's death in March 2000, a July 2000 RO decision found 
clear and unmistakable error in its June 1996 decision and 
assigned an earlier effective date of May 14, 1996.  However, 
the appellant was informed that, as the retroactive date for 
the grant was in excess of 2 years, accrued benefits were not 
payable.  She appeals for an effective date for a total 
rating for compensation purposes based on individual 
unemployability, prior to May 14, 1996, for accrued benefits 
purposes.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The development 
requested below is in part to comply with the provisions of 
VCAA.

A certificate of death of record shows that the veteran died 
on March [redacted], 2000.  The immediate cause of death was recorded 
as cardiac arrhythmia due to coronary artery disease.  The 
place of death was noted as the Mercy Health Center.  There 
are no terminal hospital records in the claims file. 

At the time of his death, service connection was in effect 
for the following disabilities:  Arthrodesis of the left 
ankle with favorable ankylosis and peroneal paralysis, rated 
40 percent; post-traumatic stress disorder, rated 30 percent; 
residuals of a shell fragment wound of the left knee with 
arthritis, rated 20 percent; residuals of a shell fragment 
wound of the left arm with Muscle Group V and VI involvement, 
rated 10 percent; residuals of a shell fragment wound of the 
left thigh with Muscle Group XIII involvement, rated 10 
percent; partial left ulnar neuropathy, rated 10 percent; and 
a shell fragment wound scar of the lumbar region, rated zero 
percent.  The combined service-connected rating was 80 
percent (38 C.F.R. § 4.25).  Special monthly compensation for 
loss of use of a foot (38 C.F.R. § 3.350(a)) and a total (100 
percent) compensation rating based on individual 
unemployability, since June 27, 1996 (an earlier effective 
date of May 14, 1996 for the latter benefit was subsequently 
granted by the RO), were also in effect.

The appellant contends, in essence, that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
materially contributed to his fatal heart condition. 
There are no terminal hospital records in the claims file.  
While it is apparent that the veteran's death was sudden, 
since the place of death was a hospital (Mercy Health 
Center), it is the Board's judgment that the medical records 
pertaining to his fatal cardiac arrhythmia should be secured.  
The Board also finds that a medical opinion addressing the 
question of whether the veteran's heart disease was causally 
linked to any of his service-connected disabilities, to 
include PTSD, is warranted.  VCAA, supra.   

With respect to the aspect of the claim of dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318, 
such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if his death were service 
connected, assuming his death was not caused by his own 
willful misconduct, if (1) he was continuously rated totally 
disabled for 10 or more years immediately preceding death; 
(2) he was continuously rated totally disabled for five or 
more years immediately preceding death if also so rated at 
the date of discharge; (3) he would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) he 
would have been "hypothetically entitled to receive" total 
disability compensation at the time of his death but was not 
receiving it for some reason.  38 C.F.R. § 3.22(a).  See Cole 
v. West, 13 Vet. App. 268, 278-79 (1999); Marso v. West, 
13 Vet. App. 260 (1999); Wingo v. West, 11 Vet. App. 307 
(1998); Carpenter v. Gober, 11 Vet. App. 140 (1998) (creating 
a new basis for recovery under section 1318, allowing 
appellant to demonstrate that veteran could hypothetically 
have been entitled to receive a different decision 
(ultimately leading to total disability) based on then 
applicable law and the evidence in the claims file or in VA 
custody prior to veteran's death).

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 (1991) applies, i.e., for 
those "entitled to receive" claims received prior to the 
March 1992 effective date of section 20.1106, or, where a 
veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998)). 

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000, defining the term "entitled to receive," 
in effect limiting the circumstances under which hypothetical 
entitlement could serve as a basis for awarding benefits 
under 38 U.S.C.A. § 1318.  As the appellant's claim for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318 was filed prior to January 2000, the former implementing 
regulation would also apply to her claim.  In the instant 
case, the old version of 38 C.F.R. § 3.22 is less restrictive 
or more favorable than the new. 

To the extent the appellant contends that the veteran should 
have been rated as unemployable for 10 years prior to his 
death, the Board notes that the appellant's claim was 
received by the RO in April 2000, after the enactment of 
38 C.F.R. § 20.1106 in March 1992.  Further, there are final 
VA decisions of record regarding the level of the veteran's 
disability at the time of his death.  In short, the record 
reflects that the veteran did not establish a right to 
receive total service-connected disability compensation from 
VA for either of the required statutory periods, and the 
limited exceptions pertaining to hypothetical entitlement are 
not applicable.  Nevertheless, the appellant has asserted 
that the veteran's total compensation rating based on 
individual unemployability should never have been terminated 
in 1985 because he was unable to reason as the result of his 
severe psychological problems incurred in combat.  The 
appellant's essentially argues that dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1318 
would be warranted but for clear and unmistakable error (CUE) 
by VA in the 1985 RO decision that terminated the veteran's 
total compensation rating based on individual 
unemployability.  (A July 1985 RO decision terminated the 
veteran's total compensation rating based on individual 
unemployability, effective August 31, 1981; that rating had 
been in effect from September 2, 1977.)  The Board notes that 
if there was CUE in the 1985 RO decision terminating that 
total rating as alleged, then the appellant may be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  Accordingly, the Board concludes that the 
appellant's claim of CUE in the 1985 RO decision is 
inextricably intertwined with her claim of dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  As the appellant's CUE claim was not 
addressed by the RO, the case must be remanded for the RO to 
address the issue in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As to the appellant's claim of an effective date for a total 
rating for compensation purposes based on individual 
unemployability, prior to May 14, 1996, for accrued benefits 
purposes, the Board notes that accrued benefits are "periodic 
monetary benefits . . . to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on evidence in the file at the date of death . . . and due 
and unpaid for a period not to exceed two years [which] . . . 
upon the death of such individual be paid as follows: . . . 
[u]pon the death of the veteran, to . . . [t]he veteran's 
spouse . . . . 38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
2000); see 38 CFR § 3.1000(a)(1)(i) (2000).  A claim for 
accrued benefits is derivative of a claim made by the veteran 
during his life.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).  Accrued benefits, in 
contrast to "death benefits" such as dependency and indemnity 
compensation (DIC), death compensation, and death pension, 
"are sums owing to the veteran for prior periods, but unpaid 
at the time of death."  Zevalkink, 102 F.3d at 1242 (holding 
that accrued benefits are amounts "due and unpaid" prior to 
the veteran's death and are not in the nature of death 
benefits of the type referred to in 38 U.S.C. § 5310).  Among 
requirements for accrued benefits are that a claim must be 
filed within the year after the veteran's death, and payment 
is limited to benefits which accrued within two years before 
death.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).

As noted above, the veteran died on March [redacted], 2000.  Further, 
when the RO granted the earlier effective date of May, 14, 
1996, for a total compensation rating based on individual 
unemployability, it informed the appellant that, as the 
effective date was  in excess of 2 years prior to the 
veteran's death, accrued benefits were not payable.  Thus, it 
appears that even if an earlier effective date was granted, 
the appellant would still not be eligible for accrued 
benefits as it would be for a period more than 2 years prior 
to the veteran's death.  Nevertheless, in reviewing the 
record, the Board notes that the RO failed to provide the law 
and regulation pertaining to accrued benefits in its 
statement of the case.  This procedural error must be 
corrected.  38 C.F.R. § 19.9 (2000).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the appellant 
for the purpose of identifying all sources 
of evaluation or treatment for the 
veteran's fatal heart disease, to include 
his terminal hospitalization (Mercy Health 
Center).  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and associated with 
the claims folder. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

3.  Upon completion of the above, the RO 
is requested to refer the claims file to a 
cardiologist.  Following a comprehensive 
review of the record, the physician must 
opine, with supporting analysis, whether 
it is at least as likely as not that a the 
veteran's fatal heart disease (coronary 
artery disease with a fatal cardiac 
arrhythmia) was caused or aggravated by 
any of his service-connected disabilities, 
to include PTSD.  (At the time of death, 
the veteran's service connected 
disabilities included arthrodesis of the 
left ankle with favorable ankylosis and 
peroneal paralysis, rated 40 percent; 
post-traumatic stress disorder, rated 30 
percent; residuals of a shell fragment 
wound of the left knee with arthritis, 
rated 20 percent; residuals of a shell 
fragment wound of the left arm with Muscle 
Group V and VI involvement, rated 10 
percent; residuals of a shell fragment 
wound of the left thigh with Muscle Group 
XIII involvement, rated 10 percent; and 
partial left ulnar neuropathy, rated 10 
percent.)  The report should reflect a 
review of the claims file and include a 
complete rationale for all opinions 
expressed.

4.  Following completion of the above, the 
RO should again review the record and 
readjudicate the claims.  The RO's 
adjudication should address the 
appellant's claim of clear and 
unmistakable error in the September 1985 
rating decision in conjunction with her 
claim for dependency and indemnity 
compensation pursuant to the provisions of 
38 U.S.C.A. § 1318.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case, 
which includes the law and regulation 
pertaining to the payment of accrued 
benefits. The supplemental statement of 
the case must also contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless and until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

